   In the Matter of:

In re: John Doe

Administrative Hearing

  December 21, 2018
                                                                           1
                            Administrative Hearing                12/21/2018

  1                   FAIRFAX COUNTY PUBLIC SCHOOLS

  2                     ADMINISTRATIVE HEARING

  3

  4                      IN RE: JOHN DOE

  5

  6                                             Hearings Office

  7                                       8115 Gatehouse Road

  8                                      Falls Church, Virginia

  9                                    Friday, December 21, 2018

 10

 11    IN ATTENDANCE:

 12    LISA S. FORREST, Hearing Officer, FCPS

 13    MATTHEW ELINE, Principal, Robinson Secondary

 14    School

 15

 16    TRAVIS HESS, Assistant Principal, Robinson

 17    Secondary School

 18    FATHER            , Father

 19    MOTHER             , Mother

 20    JOHN DOE            , Student

 21

 22    START TIME: 10:00 a.m.

Casamo & Associates              703 837 0076                www.casamo.com
                                                                   2
                         Administrative Hearing           12/21/2018

  1                         P R O C E E D I N G S

  2                   MS. FORREST: This is a discipline

  3    hearing for John Doe            , Robinson Secondary

  4    School. Today's date is December 21st, 2018.

  5                   All right. Before we begin the hearing,

  6    I'm going to point out that the hearing is being

  7    recorded, pursuant to our school board

  8    regulations.

  9                   If you would like, you'll be able to

 10    make an appointment to review the recording at a

 11    later date, and you may bring whomever you would

 12    like to listen at that time.

 13                   However, the same regulation that

 14    requires us to record the hearing, also states

 15    that we -- no one else is permitted to make a

 16    recording of the hearing.

 17                   Therefore, I'm going to ask, if anyone

 18    has any type of recording device on, that you

 19    power it off at this time.

 20                   All right. We'll begin with

 21    introductions. Again, my name is Miss Forrest, I'm

 22    a Hearing Officer for the Division Superintendent.

Casamo & Associates           703 837 0076            www.casamo.com
                                                                         3
                         Administrative Hearing                 12/21/2018

  1

  2    Pass that down to your parents for me, please.

  3    School staff?

  4                   MR. HESS: My name is Travis Hess. I am

  5    the Subschool 12 Administrator at Robinson.

  6                   MR. ELINE: Matthew Eline, the Principal

  7    at Robinson Secondary School.

  8                   MOTHER         : Mother            , John's

  9    mother.

 10                   MS. FORREST: Okay.

 11                   FATHER        : Father        , John's

 12    father.

 13                   JOHN DOE          : I'm John Doe              , a

 14    student at Robinson Secondary School.

 15                   MS. FORREST: All right. We're here

 16    today to conduct an administrative hearing, to

 17    consider the referral for disciplinary action that

 18    was forwarded to the division superintendent by

 19    the principal of Robinson Secondary School, based

 20    on John Doe's reported violation of Student Rights

 21    and Responsibilities, Regulation 2601,

 22    specifically for sexually harassing another

Casamo & Associates            703 837 0076                 www.casamo.com
                                                                 4
                         Administrative Hearing         12/21/2018

  1    student at school.

  2                   In this matter, I represent the

  3    division superintendent, and it's my

  4    responsibility to first determine if the referral

  5    for disciplinary action is warranted.

  6                   If I find that, yes, it is in fact

  7    warranted, then I have to decide the appropriate

  8    disciplinary sanction.

  9                   There is a range of consequences for me

 10    to consider, to include allowing John      to return

 11    to Robinson Secondary under some probationary

 12    conditions;

 13                   Removing him from Robinson, but

 14    assigning him to either another regular school, or

 15    an alternative school program.

 16                   The last sanction available for

 17    consideration is expulsion; expulsion is very

 18    rare.

 19                   But that could only happen if I send

 20    this case to the school board, and then the school

 21    board votes to expel him.

 22                   Now, in order for me to make my

Casamo & Associates           703 837 0076         www.casamo.com
                                                                   5
                         Administrative Hearing           12/21/2018

  1    decision, I'll need to know three things:

  2                   I'll need to know about the incident or

  3    incidents that bring us here today; I'll need to

  4    know about John       's broader school record; and I

  5    try to gather as much as I can about John      , the

  6    individual, in the short time I have with him

  7    today.

  8                   Now, the way the hearing will proceed

  9    is, first, school staff will describe the incident

 10    and their findings.

 11                   John    , during that part of the

 12    hearing, I want you to listen very carefully,

 13    because, after we're finished with the school's

 14    report of the incident, then it will be your turn

 15    to share your side of what happened at school.

 16                   JOHN DOE         : Okay.

 17                   MS. FORREST: However, the very first

 18    question I'll ask you is whether you agree with

 19    the information presented, or not.

 20                   JOHN DOE         : Okay.

 21                   MS. FORREST: Okay. I'll have some

 22    questions for you about the incident.

Casamo & Associates           703 837 0076           www.casamo.com
                                                                   6
                         Administrative Hearing           12/21/2018

  1                   Once we're finished discussing the

  2    incident, then we'll move on to your school

  3    record; I may or may not have questions about your

  4    school record.

  5                   But if there's anything concerning

  6    within your record, you'll have a chance to

  7    respond to that. Okay.

  8                   Toward the end of the hearing, Father and

  9    Mother         , there is time set aside for you to

 10    share anything you would like me to know and

 11    consider before I make a decision.

 12                   I will not make my decision here today.

 13    I will not make a decision until I have the

 14    opportunity to review the information presented.

 15                   I'll communicate my decision in a

 16    letter, which will be mailed from our office

 17    within the next ten school days. Okay.

 18                   That letter will tell you what the

 19    decision is, will tell you what to do if you

 20    agree; it will also outline your appeal rights.

 21                   Any decision I make can be appealed to

 22    the school board, unless my decision is to allow

Casamo & Associates           703 837 0076            www.casamo.com
                                                                      7
                            Administrative Hearing           12/21/2018

  1    John     to return to Robinson Secondary, having

  2    served ten or fewer days of out-of-school

  3    suspension.

  4                     Now, prior to the hearing, I received a

  5    copy of an email appealing the ten-day suspension

  6    imposed by the school principal.

  7                     At the end of the hearing, after I hear

  8    all the information presented, I'll make a

  9    decision as to whether or not I am going to

 10    uphold, return, and extend that suspension, should

 11    I uphold it.

 12                     Do you have any questions about what

 13    we're going to do here today, or the process?

 14                     JOHN DOE          : No, ma'am.

 15                     MS. FORREST: Either of you have any

 16    questions?

 17                     FATHER        : No.

 18                     MOTHER         : No, I understand.

 19                     MS. FORREST: Okay. All right.

 20                   EXAMINATION BY THE HEARING OFFICER

 21                     BY MS. FORREST:

 22             Q       John   , before we start, do you

Casamo & Associates              703 837 0076            www.casamo.com
                                                                 8
                         Administrative Hearing         12/21/2018

  1    understand what you've been accused of?

  2             A     Yes, ma'am.

  3             Q     Okay. What school rule are you accused

  4    of breaking?

  5             A     Sexual harassment.

  6             Q     Okay. And do you understand the

  7    possible outcomes of this hearing?

  8             A     Yes, ma'am.

  9             Q     Earlier, I explained the four possible

 10    outcomes; what are they?

 11             A     Being able to return to Robinson, being

 12    placed in another Fairfax County school; being

 13    placed in an alternative school, and possible

 14    expulsion.

 15             Q     Okay. And what did I say about

 16    expulsion?

 17             A     That it would be brought to the school

 18    board.

 19             Q     Uh-huh. Well, with some -- and as it

 20    relates to you, there was one thing I said that's

 21    really important?

 22             A     That there would be another hearing.

Casamo & Associates           703 837 0076         www.casamo.com
                                                                         9
                         Administrative Hearing                 12/21/2018

  1             Q     It's rare, it's rare that a student is

  2    expelled. Okay? All right.

  3                   MS. FORREST: Now, we will send a letter

  4    by U.S. mail, but we -- if it's your preference,

  5    we could also send you a copy by email; would you

  6    like a copy by email?

  7                   FATHER        : Sure.

  8                   MOTHER         : Please.

  9                   MS. FORREST: Okay. And what is your

 10    email address, to what email address would you

 11    like it sent?

 12                   FATHER        : Father          @gmail.

 13                   MS. FORREST: Father         ?

 14                   FATHER        : Uh-huh.

 15                   MS. FORREST: Same spelling as your last

 16    name?

 17                   FATHER        : Right.

 18                   MS. FORREST: @gmail.com?

 19                   FATHER        : Correct.

 20                   MS. FORREST: All right. First, school

 21    staff, would you state the incident?

 22                   MR. HESS: Okay. So -- and I'll be

Casamo & Associates            703 837 0076                www.casamo.com
                                                                     10
                         Administrative Hearing              12/21/2018

  1    quoting things here, so there will be foul

  2    language involved, just so you know; is that okay?

  3                   MS. FORREST: Okay. Before you start --

  4    John    , school staff knows the name of the victim,

  5    but they can't use her name until you do.

  6                   What's the name of the person that's

  7    accusing you of sexual harassment?

  8                   JOHN DOE         : FS 1            .

  9                   MS. FORREST: So you can use FS 1's

 10    first name.

 11                   MR. HESS: Okay.

 12                   MS. FORREST: Okay. Go ahead.

 13                   MR. HESS: So, on December 6th, at about

 14    1:20 in the afternoon, FS 1           came to me with a

 15    female friend, and that person will be referred to

 16    as Female Student No. 2, for this purpose.

 17                   MS. FORREST: Uh-huh.

 18                   MR. HESS: FS 1         was visibly upset; she

 19    said she didn't really know where to start. But

 20    Female Student No. 2 encouraged her to come to me,

 21    because she thought that I would be able to help.

 22                   So she started talking, and she said

Casamo & Associates           703 837 0076               www.casamo.com
                                                                     11
                         Administrative Hearing              12/21/2018

  1    that she had been smacked on the rear by a boy in

  2    the locker bay; that boy was not John         . She said

  3    that John      was present.

  4                   And then she went on to say, not only

  5    was she smacked in the rear end, then she said she

  6    turned around and she was angry;

  7                   And the boys were kind of pointing back

  8    and forth at each other, like, he did it, no, he

  9    did it, no, he did it, and kind of laughing, or

 10    whatever.

 11                   And then after that, she went on to

 12    kind of detail some -- what she felt was sexual

 13    harassment over the course of the past month.

 14                   MS. FORREST: Could I pause you just for

 15    a second?

 16                   MR. HESS: Sure.

 17                   MS. FORREST: You submitted a copy of a

 18    video from that locker bay.

 19                   MR. HESS: Yes.

 20                   MS. FORREST: Has the family had the

 21    opportunity to review that video?

 22                   MR. HESS: Mother            has.

Casamo & Associates           703 837 0076               www.casamo.com
                                                                    12
                         Administrative Hearing             12/21/2018

  1                   MOTHER         : I have.

  2                   MS. FORREST: Okay. Let me just call

  3    upstairs, and have them bring down -- would you

  4    like to view it today?

  5                   FATHER        : Sure.

  6                   MS. FORREST: Okay. I just need to make

  7    sure. In fact, I'll take recess at some point, get

  8    a computer, to allow the family an opportunity to

  9    look at the video again.

 10                   Okay, go ahead. I'm sorry.

 11                   MR. HESS: Okay. FS 1        said that the

 12    boys would catcall her, say things like, hey,

 13    Shoddy [phonetic], damn, she looks good in those

 14    pants; damn, looking good today.

 15                   And that there was at least one

 16    instance where the boys -- prior to that

 17    particular incident on the 6th -- were looking at

 18    each other in the locker bay, and pointing to

 19    their crotch area, and said that, "We want you in

 20    between us."

 21                   The other female student that came with

 22    her, Female Student No. 2, specifically said that

Casamo & Associates            703 837 0076             www.casamo.com
                                                                      13
                         Administrative Hearing               12/21/2018

  1    she had heard John       say to FS 1       before, "Hey,

  2    are you trying to fuck?"

  3                   At that point, I called FS 1       's

  4    parents to inform them of what had happened; it

  5    was -- we're talking about going into the end of

  6    the day -- so, informed them of what happened.

  7                   I had FS 1      show me where it happened

  8    in the locker bay, so that we could try to pull

  9    the camera film; so we did that.

 10                   I notified security, notified the

 11    parents of the incident, and said that we would

 12    begin an investigation.

 13                   After I went and saw the video, I

 14    called FS 1     's family back, and asked them to

 15    join me the morning of the 7th, to have a meeting;

 16    just to discuss all of the allegations, and

 17    everything that's been going on for the past --

 18    she said about four weeks, she thought.

 19                   At that time, she mentioned the

 20    incident about the boys pointing down, and saying

 21    that they wanted her in between them.

 22                   She also said that John        had sent her

Casamo & Associates           703 837 0076              www.casamo.com
                                                                      14
                         Administrative Hearing               12/21/2018

  1    a Snapchat of his fully-clothed crotch, and it was

  2    asking with the caption, "Do you want this in your

  3    mouth?"

  4                   She said that FS 1          and -- excuse

  5    me --

  6                   FS 1    said that her and John         had

  7    English class together, and that he would poke her

  8    in a flirtatious manner, either on the arm, or on

  9    the leg, or on the stomach, and that she tried to

 10    make it clear that she was not comfortable with

 11    that;

 12                   That she would say, "That's enough," or

 13    she would scooch her chair over; or, she said

 14    once, "John     , it's not going to happen."

 15                   And she said that John          told her, "I

 16    will have sex with you at some point."

 17                   She also went into detail about some of

 18    the incidents with the other boy, which are not

 19    pertinent to today.

 20                   Later in the afternoon, I called a

 21    student in; this would be Female Student No. 3.

 22                   Female Student No. 3 did witness the

Casamo & Associates           703 837 0076                www.casamo.com
                                                                       15
                         Administrative Hearing                12/21/2018

  1    encounter on the 6th, quantified it as FS 1

  2    getting smacked on the rear end, the boys pointing

  3    at each other and laughing.

  4                   Female Student No. 3 said that she

  5    heard John      say to both FS 1           and herself, that

  6    he wanted to, quote, "Fuck them."

  7                   And in addition, Female Student No. 3

  8    stated that he once told her he would like to,

  9    quote, "Bang the shit out of her in his bed."

 10                   Female Student 4 voluntarily came to

 11    see me on the afternoon of the 7th. She had

 12    concerns about how she had heard John              speak to

 13    FS 1    .

 14                   She said that it usually happened on

 15    Gold days, after lunch, in the locker bay, which

 16    is when the actual incident occurred.

 17                   Because they just -- I think all that

 18    group of kids happens to have lunch at the same

 19    time.

 20                   Female Student 4 said that she had

 21    heard John      tell FS 1      once, "You telling me

 22    that I can't get it, makes me want to get it even

Casamo & Associates           703 837 0076                 www.casamo.com
                                                                   16
                         Administrative Hearing            12/21/2018

  1    more. I'm going to get it."

  2                   We met with the other student on the

  3    morning of Friday, December 7th -- the other boy.

  4                   That boy did not write a statement at

  5    that time, but did submit one on Sunday, December

  6    9th, in the afternoon, and had a lot of things to

  7    say, mostly about his incident.

  8                   But one of the things it said was, that

  9    the, "We want you in between us" comment, was

 10    something that John        had said, and John    alone

 11    had said that, and not him.

 12                   On December 12th, Female Student 5 came

 13    to talk to me about John        . She, interestingly

 14    enough, had been questioned on the 7th.

 15                   On the 7th, she told me that she had

 16    never heard John       say anything sexually

 17    inappropriate.

 18                   She came back. On the 12th, she said

 19    that she was bothered by our conversation on the

 20    7th, that she wasn't honest with me; I asked her

 21    why.

 22                   She said she was friends with John       ,

Casamo & Associates           703 837 0076             www.casamo.com
                                                                       17
                         Administrative Hearing                12/21/2018

  1    and she didn't want John         to get into any

  2    trouble, so she didn't want to make a big deal out

  3    of it;

  4                   And then she realized a couple of days

  5    later, that that really wasn't the right thing.

  6                   Things that she had heard John           say,

  7    were things like, quote, "I'm going to fuck the

  8    shit out of her," in regards to FS 1            ;

  9                   "Her telling me to stop, just makes me

 10    want to fuck her more. I will fuck her by the end

 11    of the year, and add her to my collection."

 12                   And again, she apologized to me for not

 13    being honest on the 7th, and said she wanted to

 14    set the record straight.

 15                   I called John          down on the morning of

 16    the 10th; that would have been Monday.

 17                   And I felt that the best thing to do,

 18    was to inform the parents and him at the same time

 19    of the allegations, instead of just questioning

 20    him by himself.

 21                   So I told him that there were some

 22    allegations. We called, we were able to get in

Casamo & Associates           703 837 0076                 www.casamo.com
                                                                 18
                         Administrative Hearing          12/21/2018

  1    touch with mom; mom was on the phone. Father

  2    joined the conversation at some point; came in

  3    late, but wasn't there when the conversation first

  4    started.

  5                   I made them aware of all of these

  6    allegations, with the exception of the allegation

  7    of the female student on the 12th, because that

  8    had happened two days later.

  9                   John    denied saying any of these

 10    things; denied the Snapchat, denied any of the

 11    comments -- the in between us -- any of the other

 12    sexually explicit stuff.

 13                   He did say that he felt that he was

 14    flirtatious with FS 1       ; that he had put his arm

 15    around her in English class, and maybe poked her

 16    on the arm, but didn't believe that he poked her

 17    on the legs, or on the stomach.

 18                   He also said that he did not say

 19    anything to Female Student 3, about wanting to do

 20    what he said he wanted to do to her in his bed.

 21                   He did become agitated at one point,

 22    and said that he thought that the girls had kind

Casamo & Associates           703 837 0076           www.casamo.com
                                                                    19
                         Administrative Hearing             12/21/2018

  1    of corroborated their story, and gotten together

  2    against him.

  3                   He did agree to write a statement. We

  4    talked to mom and dad on the phone, said that he

  5    did not need to write a statement, but he said

  6    that he wanted to.

  7                   In that statement, he denied all of

  8    those allegations.

  9                   Our phone call with the family ended,

 10    and that's when John        began to write his

 11    statement.

 12                   I did say to him, while he was writing

 13    his statement, "While you're writing, what are

 14    your thoughts on the fact that your friend had

 15    said that you said these things to FS 1          , and not

 16    him?"

 17                   And he said, "I thought we were

 18    friends; that's messed up."

 19                   And that's pretty much all of the data

 20    that I have.

 21                   MS. FORREST: Okay. Now, you said that

 22    the victims reported -- FS 1           reported that this

Casamo & Associates           703 837 0076              www.casamo.com
                                                               20
                         Administrative Hearing        12/21/2018

  1    had been occurring for approximately a month?

  2                   MR. HESS: That's what she said, yes.

  3                   MS. FORREST: Do you know if the poking

  4    on the leg, arm and stomach in English class -- in

  5    the written report, it says about three times --

  6    did that all happen on the same day?

  7                   MR. HESS: I do not know the answer to

  8    that. I'm not sure.

  9                   And we did speak with the English

 10    teacher. She said she did not see -- she never

 11    witnessed any of those encounters.

 12                   MS. FORREST: So the English teacher,

 13    though, did note that -- in her written report --

 14                   That there was some difficulty, in

 15    terms of John     's work ethic, when -- let me just

 16    read it as she wrote it:

 17                   "During first quarter, he needed a lot

 18    of redirection regarding his interaction with

 19    other students, specifically with a female

 20    student," and she names the female student.

 21                   "He would often move his seat without

 22    permission, next to her; he would only move if

Casamo & Associates           703 837 0076         www.casamo.com
                                                                      21
                         Administrative Hearing               12/21/2018

  1    redirected by the teacher. At times, he would try

  2    to negotiate to stay in that seat, or questioned

  3    why he couldn't just stay. John            's seat was moved

  4    to the opposite side of the room."

  5                   And then, under the peer relations, the

  6    teacher writes, "He seems to be more on task and

  7    focused when sitting near male classmates."

  8                   Did she go into detail? While the

  9    female student that she mentions is not FS 1             --

 10                   MR. HESS: -- correct --

 11                   MS. FORREST: -- did she go into detail

 12    about the interaction she observed?

 13                   MR. HESS: She just described the

 14    interaction as flirtatious, but she didn't say

 15    that she necessarily saw anything inappropriate.

 16                   She did say that she saw them, like,

 17    touching hands, or holding hands at one point, and

 18    that's when she had told them that they needed to

 19    separate.

 20                   I was never able to speak to that

 21    female student, because she's sometimes difficult

 22    to get ahold of.

Casamo & Associates           703 837 0076                www.casamo.com
                                                                 22
                         Administrative Hearing          12/21/2018

  1                   MS. FORREST: Okay.

  2                   MR. HESS: I tried to pull her a couple

  3    of times, and she wasn't in school when I did.

  4                   MS. FORREST: Okay. Now, with regard to

  5    the gestures towards his genitals, do you know

  6    where he was, and when did that occur?

  7                   MR. HESS: This -- according to FS 1     ,

  8    those interactions -- or, that interaction

  9    happened in the locker bay during class exchange.

 10                   MS. FORREST: Okay. Do you know if the

 11    Snapchat posting was done during the school day at

 12    school?

 13                   MR. HESS: I do not know the answer to

 14    that, and there was no evidence.

 15                   I asked if she had taken a screen shot

 16    for a timestamp, and there was none of that.

 17                   MS. FORREST: In Snapchat, my

 18    understanding of Snapchat is just, the posting

 19    disappears after some time --

 20                   MR. HESS: -- correct --

 21                   MS. FORREST: -- it doesn't stay. Now,

 22    the witnesses that you interviewed, did you find

Casamo & Associates           703 837 0076           www.casamo.com
                                                                      23
                         Administrative Hearing               12/21/2018

  1    them to be credible?

  2                   MR. HESS: Yes, I do.

  3                   MS. FORREST: Did you find any reason

  4    why they would falsely implicate John          ?

  5                   Now, I know John        claims that they got

  6    together and corroborated their story; did you

  7    interview them independently of one another?

  8                   MR. HESS: Yes.

  9                   (Pause)

 10                   MR. HESS: The only two that were

 11    questioned -- they weren't really questioned --

 12    was Female Student No. 2 with FS 1          , because they

 13    came together, because she was there to support.

 14                   MS. FORREST: Support her, in

 15    encouraging her to report?

 16                   MR. HESS: In coming forward, correct.

 17                   MS. FORREST: Okay.

 18                   MR. HESS: But all the other interviews,

 19    with Female Student 3, 4, and 5, they were all

 20    done separately.

 21                   MS. FORREST: And the other boy

 22    involved, did you find that he was credible?

Casamo & Associates           703 837 0076                www.casamo.com
                                                                   24
                         Administrative Hearing            12/21/2018

  1                   MR. HESS: Yeah, I found him to be

  2    credible, because he was honest with me about --

  3                   MS. FORREST: -- his own misconduct?

  4                   MR. HESS: His own misconduct, yes,

  5    ma'am.

  6                   MS. FORREST: Did you find FS 1

  7    credible?

  8                   MR. HESS: I find FS 1       to be credible,

  9    yes.

 10                   MS. FORREST: What did John       admit to?

 11                   MR. HESS: The only thing that John

 12    said that he thought that he did, was be

 13    flirtatious, and put his arm around her.

 14                   And he said that maybe he poked her on

 15    the arm.

 16                   MS. FORREST: Did he tell what

 17    encompassed flirtatious?

 18                   MR. HESS: No, he did not.

 19                   MS. FORREST: Did you find his denials

 20    that he had not made inappropriate comments over a

 21    period of time, and improperly touched her on her

 22    legs and stomach, did you find those denials

Casamo & Associates           703 837 0076             www.casamo.com
                                                                      25
                         Administrative Hearing               12/21/2018

  1    credible?

  2                   MR. HESS: Well, I would say no, simply

  3    because of the number of people that we had come

  4    forward and support this young lady's story, and

  5    another girl say that it had happened to her as

  6    well.

  7                   So -- that's Female Student No. 3 --

  8    so, no, I found it difficult to believe that none

  9    of those things were true.

 10                   MS. FORREST: And did Female Student

 11    No. 3 indicate that the inappropriate comments

 12    toward her were done repeatedly, or was that done

 13    on one occasion?

 14                   MR. HESS: She made it seem like they

 15    were more directed towards FS 1            , but she had

 16    recalled one that was directed towards her.

 17                   MS. FORREST: Okay. Do you provide

 18    students at Robinson with instruction on sexual

 19    harassment?

 20                   MR. ELINE: We do talk about it in SR&R

 21    when we do the video; it is part of it.

 22                   MS. FORREST: It's reviewed, it's part

Casamo & Associates           703 837 0076                www.casamo.com
                                                                 26
                         Administrative Hearing          12/21/2018

  1    of it?

  2                   MR. ELINE: Yeah.

  3                   MS. FORREST: Okay. Is this behavior

  4    characteristic of behavior demonstrated by John

  5    previously?

  6                   MR. HESS: Nothing like this, no.

  7                   MS. FORREST: Was police notified?

  8                   MR. HESS: Yes, ma'am.

  9                   MS. FORREST: Are there any charges?

 10                   MR. HESS: No, ma'am.

 11                   MS. FORREST: Can you describe the

 12    impact of this incident on the victim and the

 13    school?

 14                   MR. ELINE: Sure. Number one, safety is

 15    something that's the most important job that I

 16    have, or role that I play; not just safety for

 17    John     , but for all of our students.

 18                   When somebody is harassed, it's

 19    difficult to concentrate in class, it's difficult

 20    to learn well.

 21                   So, when any student is put in a

 22    situation like that, it's very difficult for them

Casamo & Associates           703 837 0076         www.casamo.com
                                                                  27
                         Administrative Hearing           12/21/2018

  1    to do what we expect of them.

  2                   The other part of it is, Mr. Hess was

  3    pulled away for a long time to investigate,

  4    therefore, he couldn't be in classrooms,

  5    supporting teachers, evaluating them;

  6                   He couldn't be in the halls, monitoring

  7    the halls, because he spent so much time on this.

  8    So it definitely had an impact on him, which

  9    impacts the overall safety of the whole school.

 10                   So those two things really did impact

 11    instruction; one, specifically for that student or

 12    students, but also because Mr. Hess was pulled

 13    away from his primary job, which is instruction.

 14                   MS. FORREST: Okay. All right.

 15        CONTINUED EXAMINATION BY THE HEARING OFFICER

 16                   BY MS. FORREST:

 17             Q     John   , having heard the school's

 18    report, do you agree with everything you heard; is

 19    it somewhat accurate, or not accurate at all?

 20             A     It is, it's somewhat accurate.

 21             Q     So -- and I'm going to give you a

 22    chance to tell me everything -- but first, tell me

Casamo & Associates           703 837 0076            www.casamo.com
                                                                   28
                         Administrative Hearing            12/21/2018

  1    with which parts of the report do you disagree?

  2             A     I mean, I disagree with most of it. The

  3    only part I do agree with is the incident of

  4    FS 1     being slapped on the butt, because I was

  5    present for that.

  6                   I don't recall laughing, but then

  7    again, I don't understand how laughing is an

  8    issue. But yes, I --

  9             Q     -- well, let me stop you, let me

 10    comment or question you there.

 11                   If a female student is being slapped on

 12    her buttocks, and you laugh, why wouldn't that be

 13    an issue; you don't find that offensive?

 14                   If someone came up and slapped your mom

 15    in the butt, would you laugh?

 16             A     Well, I mean, I laugh when I'm

 17    uncomfortable.

 18             Q     When you're uncomfortable. Okay. Go

 19    ahead, finish. I'm sorry.

 20             A     You know, I don't -- this whole thing

 21    kind of came at me out of nowhere. I thought --

 22    because I knew FS 1        was a new student.

Casamo & Associates           703 837 0076             www.casamo.com
                                                               29
                         Administrative Hearing        12/21/2018

  1                   She is in my English class, and we had

  2    a group project together.

  3                   So I did write this in my statement:

  4    "Yes, I admit that I was flirtatious with her, and

  5    that I..." --

  6             Q     -- and what does that mean, what did

  7    you do to be flirtatious?

  8             A     I mean, I don't really know how to

  9    describe that. I was just kind to her, I was nice

 10    to her; I didn't find it to be in any way

 11    inappropriate with her.

 12                   You know, the way she came across to me

 13    was that we were friends. I mean, she -- we always

 14    had a positive interaction.

 15                   So, I mean, this -- I didn't -- I don't

 16    understand where this is coming from, and I wish

 17    that --

 18                   There's not a single time, when she

 19    ever said to me, you know, stop whatever I'm

 20    doing, or, you know, that I was ever bothering

 21    her.

 22                   And I wish she had, because I could

Casamo & Associates           703 837 0076         www.casamo.com
                                                               30
                         Administrative Hearing        12/21/2018

  1    have apologized to her, and I feel like that could

  2    have solved this whole situation.

  3                   Because, you know, this isn't the kind

  4    of person that I am. I'm not -- I mean, you can

  5    look at my disciplinary records.

  6                   I've done a lot of stupid stuff in the

  7    past, but that was freshman and sophomore year.

  8                   And then, junior year, I moved away to

  9    correct myself, and to figure myself out and make

 10    things right, so that I could come back senior

 11    year and finish my high school career off right.

 12                   And I was -- I mean, I feel like the

 13    year away helped me out a lot. I got my grades

 14    better, I focused on myself, getting my school and

 15    my sports better.

 16                   And then I came back this year, and I

 17    was starting off fine; I had, like, 3 A's and 2

 18    B's, I was doing well with sports.

 19                   So, you know, I feel like I'm doing

 20    better as a person.

 21             Q     Okay. Anything else with which you

 22    disagree?

Casamo & Associates           703 837 0076         www.casamo.com
                                                                     31
                         Administrative Hearing              12/21/2018

  1             A     No, ma'am.

  2             Q     Okay. So, school rules, are you allowed

  3    to improperly touch anyone?

  4             A     No, ma'am.

  5             Q     Are you allowed to make inappropriate

  6    comments or gestures toward anyone?

  7             A     No, ma'am.

  8             Q     Harassment, is sexual harassment

  9    allowed?

 10             A     No, ma'am.

 11             Q     So, you describe FS 1       as a new

 12    student?

 13             A     From what I've been told, yes.

 14             Q     Okay. Did she start at the beginning

 15    of the year?

 16             A     I think so, yes.

 17             Q     She was there when you started English

 18    class?

 19             A     Yes.

 20             Q     Is that the only class you have with

 21    her?

 22             A     Yes, ma'am.

Casamo & Associates           703 837 0076             www.casamo.com
                                                                 32
                            Administrative Hearing       12/21/2018

  1             Q     Okay. Do you associate with her inside

  2    school, and outside, or just in school?

  3             A     Just usually during that time period

  4    of class, and lunch --

  5             Q     -- okay --

  6             A     -- but otherwise, I do not socialize

  7    with her.

  8             Q     Do you have the same circle of friends?

  9             A     No.

 10             Q     No, a different circle of friends. Is

 11    your locker near hers?

 12             A     I don't even know where my locker is, I

 13    don't use my locker.

 14             Q     You don't use your locker. Okay. So,

 15    tell me what happened on December 6th, in that

 16    locker bay?

 17             A     It was after class, it was during

 18    passing time.

 19             Q     After which class?

 20             A     Sixth period, our English class

 21    together.

 22             Q     Okay.

Casamo & Associates              703 837 0076        www.casamo.com
                                                                     33
                         Administrative Hearing              12/21/2018

  1             A     My friend MS 1         just had knee surgery,

  2    so I was helping him put his backpack on him.

  3                   And then, really quickly, he smacked

  4    her on the butt, and I just kind of stood there,

  5    looking at them.

  6                   And she turned around, and was like,

  7    you know, who was it, who did it?

  8                   And I just kind of pointed at him, and

  9    he was joking around, pointing back at me, and I

 10    was like, no, it was him.

 11                   And her friends were standing there,

 12    like, yeah, it was MS 1        , and then we just kind

 13    of went our separate ways.

 14             Q     Did you say that you wanted her between

 15    the two of you?

 16             A     No, I did not.

 17             Q     Why would both the victim and the other

 18    boy involved, MS 1      , attribute that comment to

 19    you?

 20             A     I honestly don't know. I thought FS 1

 21    and I were fine; I didn't see where this was

 22    coming from.

Casamo & Associates           703 837 0076               www.casamo.com
                                                                 34
                            Administrative Hearing       12/21/2018

  1             Q     In English class, did you poke her in

  2    the leg or stomach?

  3             A     No.

  4             Q     Did you poke her at all?

  5             A     Yes.

  6             Q     Where?

  7             A     In the shoulder or arm.

  8             Q     How many times?

  9             A     I can recall one time in class.

 10             Q     Shoulder or arm, one time?

 11             A     Yes.

 12             Q     And why did you poke her?

 13             A     In a teasing, friendly way.

 14             Q     While you all were working on that

 15    project, did she move away from you?

 16             A     Not that I recall, no.

 17             Q     Did she ever tell you not to touch her?

 18             A     No.

 19             Q     Did you make gestures towards your

 20    genital area?

 21             A     No.

 22             Q     The Snapchat, are you -- is she a

Casamo & Associates              703 837 0076        www.casamo.com
                                                                 35
                            Administrative Hearing       12/21/2018

  1    friend on your Snapchat?

  2             A     Yes, but I rarely talk to her.

  3             Q     Did you send her a posting of your

  4    genitals --

  5             A     -- no --

  6             Q     -- with a caption, "Do you want this in

  7    your mouth?"?

  8             A     No.

  9             Q     Did you say, "Damn, looking good."?

 10             A     No.

 11             Q     "Hey, Shoddy"?

 12             A     No.

 13             Q     "I will have sex with you at

 14    some..." --

 15             A     -- no.

 16             Q     You're going to bang the shit out of

 17    her?

 18             A     No.

 19             Q     "You telling me I can't get it, makes

 20    me want to get it more. I'm going to get it." Did

 21    you say that?

 22             A     No.

Casamo & Associates              703 837 0076        www.casamo.com
                                                                36
                         Administrative Hearing         12/21/2018

  1             Q     School officials describe that she

  2    unequivocally said that you stated -- did these

  3    things to her, and said these things to her.

  4                   Why would she make this up; any

  5    conflict with her?

  6             A     No, I honestly don't know where this is

  7    coming from. You know, she came across as someone

  8    that was really shy and friendly; I thought we

  9    were okay friends.

 10             Q     Okay. At any point, did she appear

 11    uncomfortable? Because she wrote that she was, or,

 12    she told them that you made her feel

 13    uncomfortable.

 14             A     She never told me, or made any gesture

 15    towards me, that she was uncomfortable with me.

 16             Q     What was your relationship with MS 1

 17    prior to this; you said you were helping him put

 18    his backpack on?

 19             A     Yeah, he had -- I think he had an ACL

 20    surgery on his knee.

 21             Q     Okay. And so, what was your

 22    relationship with him prior to this?

Casamo & Associates           703 837 0076          www.casamo.com
                                                                       37
                         Administrative Hearing                12/21/2018

  1             A     I have known MS 1           for about, I think,

  2    five or six years; when I first moved here,

  3    seventh grade, we knew each other.

  4                   But we really became friends the next

  5    year after that, so about -- this is probably like

  6    my sixth year knowing him.

  7             Q     Known him for six years, friends for?

  8             A     Five, six years.

  9             Q     Five or six years. Now, why would he

 10    say, if he's your friend --

 11                   Now, school staff said he admitted to

 12    his own misconduct, so there's no reason for him

 13    to --

 14                   He's not trying to get out of trouble,

 15    because he admits, I did it; I said this, I did

 16    this; why would he say that that was you?

 17             A     I don't know.

 18             Q     Is there anything else about this you

 19    want me to know?

 20             A     No, ma'am.

 21             Q     All right. We're going to move on to

 22    your school record, then.

Casamo & Associates           703 837 0076                 www.casamo.com
                                                                 38
                         Administrative Hearing          12/21/2018

  1                   MS. FORREST: All right. So, I reviewed

  2    his school record, and I'm going to summarize my

  3    understanding of his prior discipline, his

  4    attendance, his academics; if you would summarize

  5    what the teachers have to say about him.

  6                   And then once we do that, I will take a

  7    short recess to get the computer, so that

  8    Father     can see the video. All right.

  9                   So, John     is now a 17-year-old, 12th

 10    grade student. To date, he's earned 20 academic

 11    credits, five verified credits toward graduation,

 12    and a 3.140 cumulative grade point average.

 13                   During the first quarter, he earned two

 14    A's, one A-, one B, and one B-. His second quarter

 15    progress report, dated December 10th, 2018,

 16    reflects grades that range from B+ to F.

 17                   Thus far this school year, he's accrued

 18    five days of excused absence, one period of

 19    prearranged un-excused absence; eight periods of

 20    un-excused absence, and seven periods of un-

 21    excused tardiness.

 22                   There are eight prior offenses on his

Casamo & Associates           703 837 0076           www.casamo.com
                                                                 39
                         Administrative Hearing          12/21/2018

  1    cumulative Fairfax County discipline report. Those

  2    offenses include inappropriate language or

  3    gesture, leaving school without permission;

  4                   Possession of stolen property, cutting

  5    class, cheating, tobacco paraphernalia possession,

  6    and knife possession, knife with a blade less than

  7    three inches. Did that sound accurate?

  8                   MR. HESS: Yes, ma'am.

  9                   MS. FORREST: If you would summarize

 10    what the teachers have said?

 11                   MR. HESS: The teachers generally had

 12    nice things to say. His stats teacher complained

 13    that he sleeps sometimes in class; it's his first

 14    period class, she said that was an issue.

 15                   She said that he has a positive,

 16    respectful interaction, a good relationship with

 17    his P-FIT [phonetic] teacher, and works hard in

 18    P-FIT, and, you know, he's very dedicated to that.

 19                   Motivated government student, appears

 20    to have normal peer relationships, no disciplinary

 21    actions.

 22                   You talked about the English teacher's

Casamo & Associates           703 837 0076         www.casamo.com
                                                                40
                         Administrative Hearing         12/21/2018

  1    report, on some of their concerns about behavior;

  2    works hard in physics, no disciplinary actions

  3    taken in that class either.

  4                   MS. FORREST: Okay. Did you receive any

  5    school records from the school in Ohio?

  6                   MR. HESS: None that I have, no.

  7                   MS. FORREST: Okay.

  8        CONTINUED EXAMINATION BY THE HEARING OFFICER

  9                   BY MS. FORREST:

 10             Q     John   , did that information, that I

 11    summarized in the school report, sound accurate?

 12             A     Yes, ma'am.

 13             Q     Okay. And tell me, earlier, I asked

 14    school staff about your English teacher reporting

 15    about you asking, or trying to sit next to a

 16    particular female student; tell me about that?

 17             A     I have a friend, also in my English

 18    class, her name is                    .

 19                   She has assigned seating for us. And

 20    just in that particular assigned seating, she had

 21    three of us at one table, and the table behind us

 22    had available seating.

Casamo & Associates           703 837 0076          www.casamo.com
                                                                41
                         Administrative Hearing         12/21/2018

  1                   So I asked my teacher, one time, if I

  2    could just move back, due to the crowded area that

  3    I was in.

  4                   And I explained to her, not because my

  5    friend's sitting behind me, because it's crowded,

  6    and I can't see the material you're trying to

  7    present.

  8                   And she said no, so I respected her

  9    answer and just kept sitting in my seat.

 10             Q     You describe it as one time, but she

 11    describes it as:

 12                   "Often moves seats without permission

 13    to sit next to her, will move back if redirected

 14    by the teacher; at times, will try to negotiate

 15    and stay in the seat, and question why you

 16    couldn't just stay there."?

 17             A     I negotiated with her one time.

 18             Q     Just one time. Okay. Tell me about the

 19    vaping incident?

 20             A     That was a week before; I was in the

 21    process of transferring schools, of leaving for

 22    Ohio.

Casamo & Associates           703 837 0076         www.casamo.com
                                                                 42
                         Administrative Hearing          12/21/2018

  1                   I was on my way to the auto tech room,

  2    to get my -- I had a paper that needed to be

  3    signed by all my teachers for all my grades, so I

  4    could transfer.

  5                   And I was using the restroom while

  6    other students were vaping in the bathroom. And an

  7    administrator walked in, and he proceeded to ask

  8    us questions.

  9                   And then, while he wasn't paying

 10    attention, a kid I knew slipped his vape into my

 11    pocket without my permission, and I think the

 12    administrator saw that.

 13                   So he grabbed me and the other kid, and

 14    searched us, and he found that vape. And then he

 15    found a small pocket knife in my bag.

 16             Q     Why was the pocket knife there?

 17             A     I mean, I use my backpack for outdoor

 18    stuff, whether it's camping or anything, so I had

 19    no idea that I had the knife in the bag.

 20             Q     Wait, what time of day was this?

 21             A     This was --

 22             Q     -- in the middle of the day, or at the

Casamo & Associates           703 837 0076         www.casamo.com
                                                                43
                         Administrative Hearing         12/21/2018

  1    end of the day, when --

  2             A     -- this was towards the end of the day,

  3    I think.

  4             Q     And why was your backpack with you in

  5    the bathroom?

  6             A     I was carrying all of my stuff; I was

  7    in the process of getting stuff filled out.

  8             Q     Okay. All right. And where did you go

  9    to school in Ohio?

 10             A     Elyria High School.

 11             Q     Is that a public school, or a private

 12    school?

 13             A     Public school.

 14             Q     Public school. Did you have any

 15    discipline there?

 16             A     No, ma'am.

 17             Q     Okay. Anything else about your school

 18    record that you want to say?

 19             A     No, ma'am.

 20             Q     Okay.

 21                   MS. FORREST: All right. Let me go to

 22    your parents -- well, let me actually take a brief

Casamo & Associates           703 837 0076         www.casamo.com
                                                                   44
                         Administrative Hearing            12/21/2018

  1    recess, get the computer.

  2                   FATHER        : Sure.

  3                   MS. FORREST: So, if you would have a

  4    seat in the waiting room while I...

  5             (Whereupon, a brief recess was taken, after

  6    which the hearing was resumed as follows:)

  7                   (Video playing)

  8                   MS. FORREST: All right. I'm going to

  9    pause it just for a second. Mr. Hess, do you want

 10    to come around here, just in case you --

 11                   MR. HESS: -- sure --

 12                   MS. FORREST: -- so you can kind of

 13    narrate this for me. Okay. So this is the locker

 14    bay?

 15                   MR. HESS: Uh-huh.

 16                   MS. FORREST: And where is John     ?

 17                   MR. HESS: They're -- they're -- this is

 18    him, and this is MS 1        ; he's been identified. And

 19    this is FS 1     . (Pointing)

 20                   It happens very quickly into it. There

 21    it is. (Indicating)

 22                   MS. FORREST: And where -- can you see

Casamo & Associates            703 837 0076            www.casamo.com
                                                                        45
                          Administrative Hearing                12/21/2018

  1    him laughing there?

  2                   MR. HESS: I cannot, no.

  3                   MS. FORREST: Okay. I -- he's facing --

  4                   MR. HESS: -- it's just, their initial

  5    reaction, it kind of appears like they're going

  6    like, oh, boy -- right, body language, correct.

  7                   MS. FORREST: Okay, his body language.

  8    Okay, is that the gist of it?

  9                   MR. HESS: Yeah, that's the gist of it,

 10    that's the whole --

 11                   MS. FORREST: -- okay.

 12                   FATHER        : And the girls don't appear

 13    to be upset at all, given the body language.

 14                   (Video terminated)

 15                   MS. FORREST: Okay. Thank you. All

 16    right.

 17                   Father and Mother            , this is your

 18    opportunity to share anything at issue, that you

 19    would like me to know and consider.

 20                   MOTHER          : Okay.

 21                   FATHER        : Sure.

 22                   MOTHER          : If I may, I'd like to

Casamo & Associates            703 837 0076                 www.casamo.com
                                                                46
                         Administrative Hearing         12/21/2018

  1    start.

  2                   You know, I want to just say that,

  3    while we were waiting in the waiting room, there's

  4    a picture on the wall, and it's the picture like

  5    you have here, and one of them states integrity.

  6                   And there's a little caption underneath

  7    it, and it says, "Those who preserve their

  8    integrity remain unshakable in the storm."

  9                   And I kind of thought that that was

 10    appropriate, because I really feel like John         has

 11    really upheld his dignity during these past two

 12    weeks going through all of this, and tried to --

 13                   And conducted himself with -- he's

 14    just -- he's been trying to handle it really well.

 15                   So to go through this, yes, on

 16    December 10th, I did receive a phone call from Mr.

 17    Hess; it was early, around 8:30 in the morning.

 18                   He went through it, and indicated that,

 19    yes, John      was being accused of sexual

 20    harassment, and that an interview needed to take

 21    place.

 22                   He did say to me that there were some

Casamo & Associates           703 837 0076          www.casamo.com
                                                                    47
                         Administrative Hearing             12/21/2018

  1    options that I could -- I was afforded the

  2    opportunity to come in and be a part of the

  3    questioning. I was also told that I could just

  4    stay on the phone and be a part of the interview

  5    that way; I chose to do that.

  6                   So Mr. Hess went through, and did all

  7    of his line of questioning with John       ; I

  8    listened.

  9                   At the conclusion of his questioning,

 10    he did state that John         had the opportunity to

 11    write a statement, but it was clearly his choice,

 12    that it wasn't something that he had to do.

 13                   John    chose to write the statement,

 14    and he did. I was told that the conversation --

 15    that the interview had then concluded.

 16                   And then, going through Mr. Hess'

 17    statements here, I realize that the line of

 18    questioning then had continued, after the parents

 19    were not -- were no longer on the phone.

 20                   I don't understand why the line of

 21    questioning then would continue when the parents

 22    weren't there.

Casamo & Associates           703 837 0076              www.casamo.com
                                                                       48
                         Administrative Hearing                12/21/2018

  1                   MS. FORREST: Do you want him to answer

  2    that? Because I --

  3                   And I will note that there is no

  4    regulation that requires him to have you on the

  5    phone during his questioning of a student, but he

  6    chose that, that's what he opted to do.

  7                   But, Mr. Hess, do you want to respond

  8    to that?

  9                   MR. HESS: It was just, kind of the

 10    thought came to me about MS 1              and his statement,

 11    and I just --

 12                   It was a question in passing, so I

 13    said, "While you're writing this statement, what

 14    are your thoughts on that?"

 15                   That was the only question that I asked

 16    him at that time.

 17                   MS. FORREST: Okay. And I notice that

 18    MS 1     didn't --

 19                   There's no written statement from

 20    MS 1     in this, but you said he later provided --

 21                   MR. HESS: -- he does -- he did provide

 22    a written statement, and I did not --

Casamo & Associates           703 837 0076                 www.casamo.com
                                                                     49
                         Administrative Hearing              12/21/2018

  1                   MR. ELINE: -- do you have that?

  2                   MR. HESS: I do, I do, I brought it

  3    today. I didn't include it as part of the written

  4    packet because it was mostly focused on himself.

  5                   But I have a copy of it.

  6                   MS. FORREST: Does he mention John          in

  7    that written statement?

  8                   MR. HESS: Yes.

  9                   MS. FORREST: Okay. Do you want to

 10    submit it --

 11                   MR. ELINE: -- yes --

 12                   MS. FORREST: -- for consideration?

 13                   MR. HESS: Sure.

 14                   MS. FORREST: Okay. Now, you all did get

 15    a copy of a redacted packet. I will have the

 16    statement redacted, and have someone send you a

 17    copy of that.

 18                   FATHER        : Well, if they're

 19    submitting documents, I have two I'd like to

 20    submit as well.

 21                   MS. FORREST: Oh, you can certainly

 22    submit documents.

Casamo & Associates            703 837 0076              www.casamo.com
                                                                       50
                         Administrative Hearing                12/21/2018

  1                   FATHER        : I'll submit them. Okay.

  2                   MS. FORREST: Okay, ma'am, you can

  3    continue while he does that.

  4                   MOTHER         : Okay. So then Mr. Hess

  5    told me that the -- prior to us getting off the

  6    phone, what the procedures were going to be, and

  7    how the process worked;

  8                   That he was going to present it to the

  9    principal, and the principal would be the deciding

 10    factor on what the disciplinary action would be.

 11                   MS. FORREST: Sure.

 12                   MOTHER         : So when I got the second

 13    phone call, he said that John              had received the

 14    ten days of out-of-school suspension, and that I

 15    needed to pick him up, and he did need to be

 16    removed from the property. That took awhile

 17    because I was at work.

 18                   But -- and then also, because Mr. Hess

 19    had mentioned the video, I really wanted to see

 20    it.

 21                   So, when I did go to pick up my son, he

 22    showed me the video on his phone. And as I was

Casamo & Associates            703 837 0076                www.casamo.com
                                                                     51
                         Administrative Hearing              12/21/2018

  1    watching it, Mr. Hess did indicate, and said to

  2    me, "See, look, John        's laughing."

  3                   And I told him that I didn't see that,

  4    because the only thing you could see was the back

  5    of his head.

  6                   MS. FORREST: Uh-huh.

  7                   MOTHER         : Anyway, so we disagreed

  8    with that, about the whole laughing.

  9                   Because I really felt like it was kind

 10    of an insinuation that, you know, John        didn't

 11    take what occurred seriously.

 12                   He also told me before I left, that the

 13    girl's parents were filing charges, and that

 14    John     might be presented with a restraining

 15    order.

 16                   During that time, then he wrote down

 17    the police officer's name on a card for us, and

 18    told us to call him.

 19                   FATHER        : Officer Jackson.

 20                   MOTHER         : Now, once all this

 21    occurred, I went back, and I started looking at

 22    some of the rules and regulations.

Casamo & Associates            703 837 0076              www.casamo.com
                                                                  52
                         Administrative Hearing           12/21/2018

  1                   And according to Regulation 2601.32,

  2    that, suspension from school, the following items

  3    must occur:

  4                   The student must be notified, which was

  5    done; parents are notified, in an attempt to

  6    contact them; that was done;

  7                   Written notification to be sent to the

  8    parent by end of school day when possible, but no

  9    later than the end of the next school day, with a

 10    copy of rules governing suspension -- which is the

 11    2610 version of the regulations.

 12                   MS. FORREST: Uh-huh.

 13                   MOTHER         : That was not done. We

 14    received this yesterday in the mail; there's the

 15    date. I'm assuming that's what that is. (Handing

 16    document to Ms. Forrest)

 17                   MS. FORREST: Okay. (Reviewing document)

 18                   MOTHER         : Okay. So that was not

 19    done.

 20                   Now, the detailed incident report that

 21    you all went through, I just feel like -- that was

 22    written by Mr. Hess -- that there's some things

Casamo & Associates            703 837 0076           www.casamo.com
                                                                 53
                         Administrative Hearing          12/21/2018

  1    that are just --

  2                   Here's an actual -- like, for instance,

  3    him saying that John        became agitated during the

  4    course of the interview; I disagree.

  5                   I was on the phone, I don't think that

  6    John     became agitated in any way, shape or form.

  7    The kid was in shock, he was being accused of

  8    something extremely serious.

  9                   So I think, you know, using things like

 10    that, I just -- I don't agree with, and I think

 11    it's kind of leading.

 12                   Also, here Mr. Hess writes, that after

 13    discussing the interaction in the hallway, that

 14    FS 1    , the victim, also referenced at least three

 15    occasions where John        would touch her and poke

 16    her during English classes.

 17                   I guess, some things like that, like, I

 18    don't understand why, if there was a problem in

 19    English class, why the teacher wouldn't reach out

 20    to the parent;

 21                   You know -- and we never heard from the

 22    teacher at all -- that if there was a legitimate

Casamo & Associates           703 837 0076           www.casamo.com
                                                                     54
                         Administrative Hearing              12/21/2018

  1    problem in class, why weren't we told?

  2                   Because, according to the syllabus that

  3    the teacher has provided, that's the course of

  4    action:

  5                   That the teacher discusses things with

  6    the student first, and then the parent. And if

  7    things still don't get resolved, then it goes to

  8    an administrator.

  9                   And there's, you know, a lot of --

 10                   MS. FORREST: -- and what I heard them

 11    say is, the teacher reported that she did not

 12    observe --

 13                   FATHER        : -- right --

 14                   MS. FORREST: -- John        's actions toward

 15    FS 1    .

 16                   MOTHER         : Okay.

 17                   FATHER        : Uh-huh.

 18                   MOTHER         : Okay.

 19                   MS. FORREST: Is that correct?

 20                   MR. HESS: Yes, ma'am, that is correct.

 21                   MS. FORREST: Okay.

 22                   MOTHER         : Okay. I think that, you

Casamo & Associates            703 837 0076              www.casamo.com
                                                                    55
                         Administrative Hearing             12/21/2018

  1    know, part of this, too, for me, or as a parent,

  2    is, I really feel like the --

  3                   I understand that Mr. Hess is not an

  4    investigator; that he is a teacher --

  5                   FATHER        : -- an educator --

  6                   MOTHER         : -- an educator, an

  7    administrator; he's not an investigator.

  8                   But I really feel like -- according to

  9    the SR&R, it clearly states that --

 10                   In 2601.6, that, "The Fairfax County

 11    School Board is committed to ensuring respect for

 12    the civilian rights of all members of the school

 13    community, as guaranteed by the Constitution and

 14    laws of the United States, and the Commonwealth of

 15    Virginia.

 16                   Our policies and regulations are

 17    designed to recognize the essential dignity of

 18    each student, teacher and staff member, and create

 19    an atmosphere in which learning will flourish."

 20                   It continues on, in saying that,

 21    "Procedures in determining facts and imposing

 22    sanctions is such: The principal shall determine

Casamo & Associates            703 837 0076           www.casamo.com
                                                                 56
                         Administrative Hearing          12/21/2018

  1    the appropriate discipline actions to be taken in

  2    each case of prohibited conduct, except when a

  3    referral to the division superintendent is

  4    required, and may require the assistance of other

  5    appropriate staff members.

  6                   In disciplinary cases, all students

  7    have the right to due process, and to the

  8    procedure in determining facts and imposing

  9    sanctions."

 10                   I do not feel, as a parent, in how this

 11    so-called investigation took place, that my son,

 12    in any way, shape or form, was provided due

 13    process.

 14                   He was immediately convicted and

 15    accused, and found guilty, and given a sanction

 16    without the due process that is stated in the

 17    SR&R.

 18                   MS. FORREST: Well, I'm going to address

 19    that for you, so that you understand.

 20                   Due process for school administrators

 21    is to -- for school officials to inform what he's

 22    being accused of, and all the information they

Casamo & Associates           703 837 0076         www.casamo.com
                                                                    57
                         Administrative Hearing             12/21/2018

  1    have at the time, and give him an opportunity to

  2    respond to the accusations against him.

  3                   From what I've heard, that was provided

  4    to him, as well as informing you of your right to

  5    appeal; that was done as well.

  6                   Mr. Eline, was there a delay in mailing

  7    off the December 10th letter; was that withheld?

  8                   MR. ELINE: Not that I'm aware of.

  9                   MS. FORREST: Okay. So the decision was

 10    made December 10th, and it was placed in the

 11    mail --

 12                   MR. ELINE: -- correct --

 13                   MS. FORREST: -- to be delivered.

 14                   MR. ELINE: Right.

 15                   MS. FORREST: Now, the U.S. mail was

 16    delivered, or not --

 17                   MOTHER         : -- no, look at the

 18    envelope, it wasn't mailed until the 18th.

 19                   FATHER        : It's postmarked --

 20                   MOTHER         : -- there's a postmark on

 21    there.

 22                   MS. FORREST: That's at the post office.

Casamo & Associates            703 837 0076           www.casamo.com
                                                                   58
                         Administrative Hearing            12/21/2018

  1    But if he puts it in our mail, there's a process

  2    for mail to go out.

  3                   So, what I've heard from him is, he put

  4    it in the mail promptly.

  5                   MR. ELINE: We did.

  6                   MS. FORREST: Okay.

  7                   FATHER        : So, if I may?

  8                   MS. FORREST: Sure, go ahead.

  9                   FATHER        : Anything else to say?

 10                   MOTHER         : I'm not done.

 11                   MS. FORREST: I just wanted to address

 12    the due process, because it doesn't sound like

 13    there was a due process violation.

 14                   MOTHER         : Okay.

 15                   MS. FORREST: Okay.

 16                   MOTHER         : And, well, as a parent, I

 17    feel that there was.

 18                   MS. FORREST: Okay. Well --

 19                   MOTHER         : -- because the victim,

 20    FS 1    , who came forward, and in her statement, at

 21    no time does she, in her own words, say that

 22    John     did this; she keeps talking about they,

Casamo & Associates            703 837 0076            www.casamo.com
                                                                     59
                         Administrative Hearing              12/21/2018

  1    they in her statement.

  2                   And I feel like Mr. Hess, or the

  3    administration, have the responsibility, at some

  4    point, to find out who the "they" are.

  5                   MS. FORREST: Okay. Go ahead.

  6                   MOTHER         : She never stated that

  7    John     said anything to her that was

  8    inappropriate; she refers to "they."

  9                   MS. FORREST: Okay. Go ahead.

 10                   MOTHER         : And when she -- her --

 11    "About one month ago, John Doe               and blank

 12    started sexually harassing me," she doesn't say

 13    what that is.

 14                   And it's such a strong term, and it's a

 15    horrible thing, that she doesn't -- she doesn't

 16    state that he did -- what he did to say that.

 17                   MS. FORREST: Okay.

 18                   MOTHER         : There's --

 19                   FATHER        : -- can I go, please?

 20                   MOTHER         : Yeah. I just --

 21                   FATHER        : -- look, the bottom -- so,

 22    this process is highly flawed. We've had

Casamo & Associates            703 837 0076              www.casamo.com
                                                               60
                         Administrative Hearing        12/21/2018

  1    documentation that has been sent to us late, a

  2    case officer was assigned late.

  3                   We were told on Wednesday, the 12th, we

  4    could pick up his homework assignments; that

  5    didn't happen until close of business on Friday.

  6                   Victim impact, well, I look at my son

  7    as a victim. He had 3 A's and 2 B's before he got

  8    pulled into suspension as a result of these

  9    administrative issues; this has greatly impacted

 10    my son.

 11                   He's also been subjected to harassment

 12    on social media, by a lot of girls calling him a

 13    sexual predator and a pig, and all sorts of other

 14    things, girls he doesn't even know.

 15                   But moving on to the case, due process,

 16    my son was not afforded due process.

 17                   You don't give a punishment before

 18    there's an investigation and you're tried; that's

 19    the way it works in the United States of America,

 20    maybe it's different in Fairfax County.

 21                   But a case built by an accuser and her

 22    friends, holds no validity in any court of law.

Casamo & Associates           703 837 0076         www.casamo.com
                                                                  61
                         Administrative Hearing           12/21/2018

  1    Mr. Hess is an educator and an administrator, he's

  2    not an investigator.

  3                   But the school owed it to my son, with

  4    the seriousness of the charges, to identify

  5    specifically who said what.

  6                   In all of the statements from the

  7    girls, they mention "they;" they want it between

  8    our legs, they want -- who is "they"? Do they sing

  9    it in tandem?

 10                   You need to drill down, you need to

 11    afford my son a more thorough investigation.

 12                   FS 1   , herself, doesn't accuse him. If

 13    you go and read her statement, FS 1        , herself,

 14    does not accuse John        of anything. She says,

 15    "John      started sexually harassing me."

 16                   What specifically does that mean? You

 17    know, she took the touch as sexual harassment,

 18    whereas he doesn't?

 19                   You know, I think that they're drawing

 20    straws here. The girls were given an opportunity,

 21    from a Friday to a Monday, to corroborate their

 22    stories.

Casamo & Associates           703 837 0076            www.casamo.com
                                                                     62
                          Administrative Hearing             12/21/2018

  1                   Mr. Hess, himself, even comes back and

  2    says one of the girls admitted to lying; we didn't

  3    know that. Nor do we have testimony from the other

  4    boy, MS 1      .

  5                   MOTHER         : Oh, may I --

  6                   FATHER        : -- excuse me, no. The

  7    school had an obligation to get clarification from

  8    the accuser, with all the statements that her

  9    friends made: John        said this and that.

 10                   Did -- she doesn't -- FS 1        , the

 11    victim, doesn't say any of these, she doesn't

 12    corroborate anything that her girlfriends say.

 13                   You needed the investigator, the

 14    school, and my son, to go back and ask --

 15    specifically the things that the girls were

 16    saying -- is this true, FS 1           ? That never

 17    happened.

 18                   And then, per Mr. Travis Hess, I spoke

 19    to the SRO, Officer Jackson, of Fairfax County

 20    Police Department; I called him, he called me

 21    back.

 22                   And I said, hey, I understand my son's

Casamo & Associates            703 837 0076              www.casamo.com
                                                                  63
                         Administrative Hearing           12/21/2018

  1    being -- I have not seen the evidence as of yet,

  2    my son's being charged with sexual harassment, and

  3    a restraining order will be brought against him by

  4    the family?

  5                   And he said to me, quote, "Father          ,

  6    I have reviewed the material, there is no evidence

  7    of sexual harassment. Charges will not be brought

  8    forward, and there is no restraining order going

  9    to be brought against your son."

 10                   So my question is, if the Commonwealth

 11    isn't pursing charges against my son, why is the

 12    school holding him accountable to a different

 13    standard, a standard that isn't affording him due

 14    process?

 15                   You've punished him for ten days, and

 16    then you did an investigation, and then we have to

 17    wait for a verdict.

 18                   My last comment, again, FS 1   , if you

 19    read her statement again, she does not accuse

 20    John     of anything.

 21                   This was a flawed process, this was a

 22    flawed investigation. And I don't him accountable,

Casamo & Associates           703 837 0076           www.casamo.com
                                                                64
                         Administrative Hearing         12/21/2018

  1    because he's not an investigator, he's an

  2    educator; my son absolutely adores that guy.

  3                   As much as I've wanted to sit here and

  4    hold him accountable for going after my kid, he

  5    kept saying to me, "I like Mr. Hess, it's not his

  6    fault."

  7                   That's all I have to say for now; I

  8    have some things I'd like to talk to you about

  9    afterwards. I do have some statements I'd like to

 10    provide you with; I didn't think we were going to

 11    be able to.

 12                   But I've had no less than a dozen-plus

 13    kids come by the house, a lot of them involved,

 14    some of them were in that video.

 15                   A lot were pretty angry, saying that

 16    this girl FS 1      has had a track record. A boy

 17    that she dated, his name is                , made a

 18    statement about her spreading lies and rumors

 19    about him with his girlfriends, so the girl has a

 20    track record.

 21                   And there's another girl,

 22           , a 12th grader, who's seen during the sixth

Casamo & Associates           703 837 0076          www.casamo.com
                                                                      65
                          Administrative Hearing              12/21/2018

  1    period interactions and stuff, and even states

  2    that FS 1      's been flirting with John      , and

  3    stuff, and doesn't know where this is coming from.

  4                    At this time, I don't have anything

  5    else to say. I do want to, you know, I guess, put

  6    in directions; we can talk about the appeal that I

  7    asked for electronically.

  8                    MS. FORREST: And I'm going to address

  9    that in a minute.

 10                    FATHER        : Yes, ma'am.

 11                    MOTHER         : And may I also, just real

 12    quick, since we're allowed to --

 13                    I'd like to also say that, you know,

 14    one of the girls who made, you know, some of the

 15    accusations, or made a statement for FS 1          ;

 16                    She is -- her name is FS 3 , and we know

 17    that's it her. She's been a -- John           has known

 18    her for a really long time, we've also known the

 19    family for a really long time.

 20                    And this, what I have here, is just to

 21    give you a little bit of an insight into, at the

 22    same time that she is --

Casamo & Associates             703 837 0076            www.casamo.com
                                                                  66
                          Administrative Hearing          12/21/2018

  1                   She was writing these things -- for

  2    whatever reason, we have no idea -- she was also,

  3    at the same time, you know, texting back and forth

  4    with John      , as though nothing was going on,

  5    because --

  6                   FATHER        : -- literally days

  7    before --

  8                   MOTHER         : -- because they're --

  9    because, as far as he's concerned, they're

 10    friends.

 11                   You know, and in these texts, she's

 12    asking him to -- because she's an office aide, to

 13    get out of class early, to meet him in the

 14    hallways --

 15                   FATHER        : -- keeping some secrets --

 16                   MOTHER         : These are friends. She's

 17    going on, acting like his friend, at the same, you

 18    know, backhandedly writing this stuff that...

 19                   It's just, it doesn't make any sense,

 20    and it's unfair. She's asking him in some of these

 21    things, to keep secrets for her about things that

 22    she's done.

Casamo & Associates            703 837 0076           www.casamo.com
                                                                       67
                         Administrative Hearing                12/21/2018

  1                   Anyway, it's just -- you can do with

  2    that with whatever you please. And that stuff is

  3    also still on his phone, I just tried to make

  4    copies of it.

  5                   MS. FORREST: Okay. I'll review all of

  6    these, in terms of the final decision.

  7                   And I will make sure you get a copy of

  8    this written statement from MS 1           , that was

  9    submitted to us by school staff.

 10                   Mr. Hess, let me ask you a question.

 11                   MR. HESS: Sure.

 12                   MS. FORREST: With regard to FS 1          's

 13    written statement, did she share more with you

 14    verbally, than she did in writing?

 15                   MR. HESS: Correct. So, the original

 16    statement, she wrote her statement on, I believe,

 17    Thursday, the 6th; let me just confirm.

 18                   MS. FORREST: Okay. The first day when

 19    she --

 20                   MR. HESS: -- correct. So, this was her

 21    original statement -- (Indicating)

 22                   MS. FORREST: -- correct --

Casamo & Associates           703 837 0076               www.casamo.com
                                                                     68
                         Administrative Hearing              12/21/2018

  1                   MR. HESS: -- and that's what started

  2    the investigation, quote, unquote.

  3                   MS. FORREST: Correct.

  4                   MR. HESS: And I met with her family on

  5    Friday, the 7th.

  6                   MS. FORREST: Okay.

  7                   MR. HESS: And so all of things that I

  8    detailed, in terms of what FS 1            said, is based

  9    on that meeting.

 10                   MS. FORREST: Her verbal statement.

 11                   MR. HESS: Her verbal statement on

 12    Friday, the 7th.

 13                   MS. FORREST: Okay. And like all

 14    students, she has an option whether or not to

 15    submit another written statement.

 16                   MR. HESS: Correct.

 17                   MS. FORREST: And she chose not to

 18    provide an additional statement.

 19                   MR. HESS: Correct.

 20                   MS. FORREST: Okay. That's fine. John          ,

 21    is there anything additional you would like to

 22    share before we close the hearing?

Casamo & Associates           703 837 0076               www.casamo.com
                                                                    69
                         Administrative Hearing             12/21/2018

  1                   JOHN DOE         : I mean, again, I

  2    honestly -- I feel horrible that she feels this

  3    way. I didn't see this coming, because I thought

  4    we were good friends.

  5                   You know, I even told Mr. Hess, you

  6    know, if she would like to come in with her

  7    family, and I can apologize to her, I would love

  8    to.

  9                   Because I -- you know, this isn't the

 10    person that I am. I'm not -- I mean, my

 11    disciplinary actions might say otherwise, because

 12    I've totally messed myself up before in the past.

 13                   But I've been busting my butt to

 14    improve myself. I'm not a person that hurts other

 15    people, I'm not --

 16                   You know, I'm going to a

 17             to help people, to help -- you know, do

 18    things for my country. I don't want to hurt

 19    people, that's just not who I am.

 20                   I'm the person that people come to when

 21    they have problems, or if they need advice; not

 22    this boldy [sic], I'm not.

Casamo & Associates           703 837 0076            www.casamo.com
                                                                      70
                         Administrative Hearing               12/21/2018

  1                   MS. FORREST: Okay. All right. Now,

  2    after hearing all the information presented,

  3    notwithstanding John          's denials, I do find that

  4    he made inappropriate comments towards another

  5    student;

  6                   That his involvement in that was not

  7    only substantiated by the victim, but also a

  8    number of other students who school officials

  9    found to be credible, to include the other boy

 10    who's involved, who had no reason to falsely

 11    implicate John        .

 12                   As such, I'm going to confirm his ten-

 13    day suspension from school; I'm going to uphold

 14    his ten-day suspension, and extend it until this

 15    matter is resolved.

 16                   You will receive my decision letter

 17    within the next ten school days.

 18                   John       , that means, during your

 19    suspension, you cannot be at Robinson Secondary

 20    School, or any other Fairfax County public school

 21    without my prior written permission.

 22                   JOHN DOE            : Yes, ma'am.

Casamo & Associates              703 837 0076             www.casamo.com
                                                                    71
                         Administrative Hearing             12/21/2018

  1                   MS. FORREST: Do you understand that? If

  2    you violate that, you could be charged with

  3    trespassing.

  4                   You get full credit for all the work

  5    you receive, do, and turn back in. Are you having

  6    trouble getting some assignments from your

  7    teachers?

  8                   JOHN DOE          : Yes, ma'am.

  9                   MS. FORREST: Which classes?

 10                   JOHN DOE          : I'm having trouble with

 11    basically all my classes. I mean, I don't

 12    understand the material, I don't --

 13                   MR. HESS: -- he's struggling with

 14    physics. We just finally were able to get him some

 15    math stuff.

 16                   Do you have things to turn back in? Ms.

 17    Kunkle told me that you would have stuff for me to

 18    bring back to her today.

 19                   MOTHER         : Yeah, I'll bring it in

 20    later.

 21                   MR. HESS: Okay.

 22                   MS. FORREST: And there's -- is there

Casamo & Associates            703 837 0076             www.casamo.com
                                                               72
                         Administrative Hearing        12/21/2018

  1    not a school support case manager assigned?

  2                   MR. HESS: Yes, Samantha Kunkle has been

  3    assigned out of school support.

  4                   MS. FORREST: Okay.

  5                   MR. HESS: She's our [unintelligible].

  6                   MS. FORREST: And do you have means to

  7    contact your physics teacher?

  8                   JOHN DOE         : Yes.

  9                   MS. FORREST: Okay. And are there things

 10    on Blackboard --

 11                   MR. HESS: -- yes, ma'am --

 12                   MS. FORREST: -- or any other site, that

 13    he can access to help him while this is being

 14    resolved?

 15                   MR. ELINE: Yes. And just communicate

 16    with us if there's something that you're not

 17    getting, John     ; please let us know, and we'll

 18    help you.

 19                   MS. FORREST: Now, the fortunate thing

 20    is, we have winter break coming, and so there are

 21    no school days in there.

 22                   So I'm going to do my best to get the

Casamo & Associates           703 837 0076         www.casamo.com
                                                                  73
                         Administrative Hearing           12/21/2018

  1    decision letter to you at the very -- even though

  2    it says ten school days, and our office is very

  3    busy right now, I'll do my best to get it to you

  4    the very first couple of days when we get back.

  5                   I do plan to take some work home to do

  6    over the break, so I'll do my best to get the

  7    decision letter to you as soon as possible.

  8                   As I said earlier, any decision I make,

  9    beyond the ten-day suspension, can be appealed to

 10    the school board.

 11                   So once you receive my letter, if you

 12    agree with it, then you can follow the steps

 13    there. If you disagree with it, you have the right

 14    to appeal my decision.

 15                   FATHER        : Ma'am, sorry, I've got a

 16    question. It says in the SR&R that --

 17                   States, "Only students charged with

 18    using drugs or possession of weapons may be

 19    suspended up to 30 days." He's not been charged

 20    with that.

 21                   And by de facto, because of the

 22    Christmas break, or the Christmas exodus, it's

Casamo & Associates            703 837 0076           www.casamo.com
                                                                  74
                         Administrative Hearing           12/21/2018

  1    being extended. His athletics --

  2                   MS. FORREST: It is not because of the

  3    Christmas break; I find that he violated school

  4    rules.

  5                   As such, as the superintendent's

  6    designee, I have the authority to impose a long-

  7    term suspension; the principal can impose only a

  8    ten-day suspension.

  9                   FATHER        : Okay.

 10                   MS. FORREST: I am extending his

 11    suspension from school until this matter is

 12    resolved.

 13                   What you're quoting from SR&R is the

 14    30-day suspension for a drug violation from sports

 15    activities. His suspension is from all school, and

 16    school programs, not just sports activities.

 17                   FATHER        : So, again, if this whole

 18    situation was earlier, he wouldn't be extending

 19    into the exodus, and interfering with --

 20                   See, for him and our family, the

 21    athletics and academics are not mutually

 22    exclusive; he's one and the same.

Casamo & Associates            703 837 0076           www.casamo.com
                                                                   75
                          Administrative Hearing           12/21/2018

  1                   He got selected for a scholarship to

  2                                      , also looked at for

  3    the character that he is; they're well aware of

  4    his suspension from that under than two inch blade

  5    knife, and they elected to pick him up.

  6                   But now, because of this, you're going

  7    to subject my kid to losing his scholarship and

  8    going to       .

  9                   And by de facto, yeah, you're

 10    continuing on a suspension. Okay, I guess we're

 11    out of here; we're done?

 12                   MS. FORREST: All right. Then that ends

 13    my hearing. Thank you.

 14             (Whereupon, at approximately 11:10 a.m.,

 15    the hearing was concluded.)

 16                            - - -

 17

 18

 19

 20

 21

 22

Casamo & Associates            703 837 0076            www.casamo.com
                                                               76
                         Administrative Hearing        12/21/2018

  1                   CERTIFICATE OF TRANSCRIBER

  2             I, Loretta A. McManus, a certified legal

  3    transcriptionist, do hereby certify that the

  4    foregoing pages are a true and accurate

  5    transcription of the referenced administrative

  6    hearing, produced by me to the best of my

  7    knowledge and ability from a FCPS-provided audio

  8    recording dated December 21, 2018;

  9             That any inaudible or unintelligible audio

 10    segments are parenthetically indicated within the

 11    body of the transcript; that I am neither counsel

 12    for, related to, nor employed by any of the

 13    parties to the action in which this hearing took

 14    place; and, further, that I am not a relative or

 15    employee of any attorney or counsel employed by

 16    the parties thereto, nor financially or otherwise

 17    interested in the outcome of this action.

 18

 19

 20                         ________________________

 21                         Loretta A. McManus

 22                         Certified Legal Transcriptionist

Casamo & Associates           703 837 0076         www.casamo.com
